DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 3,625,793 to Sheridan et al. (Sheridan).
Regarding claim 12, Sheridan teaches a method for making a catheter: forming at least three lumens (Col. 3 ln. 30-34; a plurality of secondary lumens) in an interior of shaft, the at least three lumens being discrete and separate from one another (see fig. 2, 11, Col. 7 ln. 31-35), the at least three lumens including a bladder fluid lumen (Col. 3 ln. 46-54), a drug delivery lumen (Col. 3 ln. 64-66), and an inflation lumen (Col. 3 ln. 46-63); forming a drug fluid side hole through the shaft to the drug delivery lumen (Col. 3 ln. 64-
Regarding claim 13, Sheridan teaches forming the drug fluid side hole being proximally
Regarding claim 14, Sheridan teaches further comprising: coupling circumferentially a distal end of the inflation balloon to the shaft  between the drainage aperture and the inflation fluid side hole (Col. 5 ln. 58- Col. 6 ln. 14); and coupling circumferentially a proximal end of the inflation balloon to the shaft between the inflation side hole and the drug fluid side hole (see fig. 11; Col.5 ln. 58- Col. 6 ln. 14), wherein the coupling circumferentially of the distal end of the inflation balloon to the shaft and the coupling circumferentially of the proximal end of the inflation balloon to the shaft generates circumferential couplings (Col. 5 ln. 58- Col. 6 ln. 14), and wherein the circumferential couplings create a fluid tight seal (Col. 6 ln. 10-18, where a permanent connection would be waterproof as it cannot be detached at the connection point) at the proximal end of the inflation balloon and the distal end of the inflation balloon, allowing the inflation balloon to inflate via the inflation side hole (Col. 6 ln. 20-30).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Charlebois.


Charlebois teaches that the second balloon is attachable in any configuration including the first balloon can be attached to a second balloon and/or shaft member at any suitable location (0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included the proximal portion coupled about a perimeter of the shaft at a position proximal relative to the inflation balloon and the distal portion coupled 
Regarding claim 3, where Charlebois further teaches an inflation space (76) between an interior surface of the inflation balloon and the shaft (0030), the inflation space in fluid communication with the inflation lumen via the inflation side hole (0030), wherein the drug transfer space and the inflation space are not in fluid communication (see fig. 2).
Regarding claim 8, Charlebois teaches the drug delivery balloon comprising: holes (60) to allow drug fluid in the drug transfer space, to disperse from the drug transfer space (0028).
Regarding claim 9, Charlebois teaches wherein none of the inflation lumen, drug delivery lumen, and the bladder fluid lumen contain an electronic wire (0020).  
Regarding claim 21,  Charlebois teaches a catheter (see fig. 2), comprising: a shaft (16; 0020) including a distal end (14) and a proximal end (12), the shaft including at least two discrete lumens (32, 34, 36; 0020), including: an inflation lumen (34), in fluid communication with an inflation side hole (44) in the shaft (0020); and bladder fluid lumen (36), in fluid communication with a bladder drainage aperture (48) in the shaft (0022), wherein the inflation lumen and the bladder fluid lumen are not in fluid communication (see fig. 2); an inflation balloon (20) coupled circumferentially about a perimeter of the shaft proximal relative to the inflation side hole (see ex fig. 2) fig. 2) and about a perimeter of the shaft distal relative to the inflation side hole (see ex. fig. 2)

It would have been obvious to one of ordinary skill in the art before the effective filing date to have included the proximal portion coupled about a perimeter of the shaft at a position proximal relative to the inflation balloon and the distal portion coupled about a perimeter of an exterior surface of the inflation balloon in order to allow the user to deliver medicament through the balloon in a proximal direction. 
Regarding claim 22, where Charlebois teaches the perimeter of the shaft is proximal to the inflation side hole (see ex fig. 2).


Claims 4-7, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Charlebois in view of Hauer. 
Charlebois teaches the claim limitations of claim 1, where Charlebois teaches wherein the drainage aperture (48) is located distally of the inflation side hole (44) along the shaft (see fig. 2) but fails to teach the inflation side hole located distally of the drug fluid side hole.
Hauer teaches the inflation side hole (40; see ex. fig. 1) located distally of the drug fluid side hole (see ex. fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included the inflation side hole located distally of the drug fluid side hole in order to allow the user to deliver medicament through the balloon in a proximal 

    PNG
    media_image1.png
    604
    620
    media_image1.png
    Greyscale

Regarding claim 5, Charlebois in view of Hauer teach the claim limitations of claim 4, where Charlebois teaches the inflation balloon (20) comprising: a distal inflation balloon end coupled to the shaft between the inflation side hole and the drainage aperture (see ex. fig. 2, 0028, 0029); and a proximal inflation balloon end coupled to the shaft between the inflation side hole and the drug fluid side hole (see ex. fig. 2, 0028, 0029, 0030).

    PNG
    media_image2.png
    286
    802
    media_image2.png
    Greyscale

Regarding claim 6, Charlebois in view of Hauer teach the claim limitations of claim 5, where Hauer teaches a distal drug delivery balloon end coupled to the inflation balloon distally of the drug fluid side hole (see ex. fig .1); and a proximal drug delivery balloon end coupled to the shaft proximally of the fluid side hole (see ex. fig. 1- examiner notes Hauer is being used to show the location of the inflation/drug side holes in relation to each other when in the desired configuration as allotted by the main reference Charlebois).
Regarding claim 7, Charlebois in view of Hauer teach the claim limitations of claim 6, where Charlebois teaches bladder fluid channel elements, the bladder fluid channel elements including a bladder drainage output (46; 0022), the bladder fluid lumen (36; 0022); and the drainage aperture (48; 0022), the bladder fluid channel elements all being in fluid communication (see fig. 2); inflation fluid elements, the inflation fluid elements including an inflation input (42; 0022), the inflation lumen (34; 0022); the inflation side hole (44; 0022), and a space (76; 0030) between an interior of the inflation  balloon and the exterior of the shaft, the inflation fluid elements being in fluid communication; and drug fluid channel elements, the drug fluid channel elements including a drug fluid input (38; 0022), the drug delivery lumen (32; 0022); the drug fluid 
Regarding claim 10, Chalebois teaches the claim limitation of claim 8, but fails to explicitly teach wherein all of the holes are located proximally of the inflation side hole.
Hauer teaches the configuration of the side holes in relation to have a drug balloon proximal to an inflation balloon (see ex. fig. 1) where Hauer teaches wherein all of the holes are located proximally of the inflation side hole (Col. 4 ln. 65- Col. 5 ln. 5).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharidan in view of U.S. Publication No. 2015/0209558 to Charlebois et al. (Charlebois).
Regarding claim 15, Sheridan teaches further comprising: coupling circumferentially a proximal end of a drug delivery balloon to the shaft at a site proximal to the drug fluid side hole (see fig. 11, Col. 5 ln. 58- Col.6 ln. 14); and coupling circumferentially a distal end of a drug delivery balloon to at least one of, a site on the shaft between the distal end of the inflation balloon and the drainage aperture (Col. 5 ln. 58- Col. 6 ln. 14, Col. 7 ln. 31-45)PATIENT SHIELD CONCEPTS, LLC8 CONFIDENTIAL DOCKET NUMBER: CY-5PRELIMINARY AMENDMENTwherein the coupling circumferentially of the distal end of the drug delivery balloon and of the proximal end of the drug delivery balloon creates a fluid tight seal (Col. 6 ln. 10-18, where a permanent connection would be 
Charlebois teaches teach the coupling a site on the inflation balloon distal to the proximal end of the inflation balloon ([0031-0034]) and the catheter further having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon (see fig. 2, [0028], [0029], [0033]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the catheter having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon in order to allow for a more controlled drug release into a body wall during use ([0103]) and to allow for the attachment of the balloon to prevent the balloon from being dislodged during use.
Regarding claim 16, Sheridan in view of Charlebois teach the claim limitation of claim 15, where Charlebois teaches wherein the coupling of the proximal end of the inflation balloon occurs before the coupling of the distal end of the drug delivery balloon ([0031-0034]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer in view of Charlebois. 

a drug transfer space between an interior surface of a drug delivery balloon layer and an exterior surface of the inflation balloon, through holes in the drug delivery balloon layer to the bladder, wherein the holes are limited to a portion of the drug delivery balloon layer that circumscribes a portion of the inflation balloon.
Charlebois teaches a drug transfer space (62; 0028, 0035) between an interior surface of a drug delivery balloon layer and an exterior surface of the inflation balloon (see fig. 2), through holes (60; 0035) in the drug delivery balloon layer to the bladder, wherein the holes are limited to a portion of the drug delivery balloon layer that circumscribes a portion of the inflation balloon (see fig. 2, 0035).

Regarding claim 18, Hauer in view of Charebois teaches the claim limitations of claim 17, where Hauer teaches further comprising: positioning the drug delivery catheter to expose the holes to a surface of a trigone area (see fig. 2, Col. 6 ln. 33-45) of the bladder, in order to deliver drug fluid directly to the trigone area of the bladder.
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 11 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783